NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



VITO PAUL CITO,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )        Case No. 2D12-4656
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 17, 2014.

Appeal from the Circuit Court for Pasco
County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender, and
Tim Bower Rodriguez, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Dawn A. Tiffin, Assistant
Attorney General, Tampa, for Appellee.




BLACK, Judge.

             Vito Cito challenges his judgments and sentences for two counts of

aggravated assault (counts III and IV) and one count of discharging a firearm from a
vehicle within 1000 feet of a person (count V). Cito argues, and the State concedes,

that the court imposed an illegal sentence on count V. We agree and reverse. We

affirm the remaining issues raised on appeal without comment.

             Cito was convicted of discharging a firearm from a vehicle within 1000 feet

of a person, a second-degree felony. See § 790.15(2), Fla. Stat. (2006). The offense is

punishable by up to fifteen years' imprisonment. See § 775.082(3)(c), Fla. Stat. (2006).

However, the trial court imposed a twenty-year sentence for this offense; this sentence

is illegal. Therefore, we remand for resentencing as to this count.

             Affirmed in part, reversed in part, and remanded.



SILBERMAN and KELLY, JJ., Concur.




                                           -2-